Citation Nr: 1214463	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of a back injury have been received.

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for cervical spine disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from November 1966 to April 1967 and a period of active duty from April to July 1970.  He was honorably discharged from the second period of active duty as a conscientious objector under Army Regulation 635-20.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2012, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The claim for a respiratory disorder is addressed below, the rest of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

To the extent that the Veteran's COPD has been attributed to smoking, VA regulations prohibit the grant of service connection for disability attributable to use of tobacco products during service for claims received by VA after June 9, 1998. 


CONCLUSION OF LAW

The claim of service connection for a respiratory disorder, claimed as COPD, based on tobacco use lacks legal merit.  38 U.S.C.A. §§ 1103, 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that COPD is related to tobacco use in service and nicotine dependence.  During the Board hearing, he testified that he was given 3 packs of cigarettes at every meal and that he did not smoke prior to service.

VA laws and regulations provide that service connection is not warranted for a disability caused by smoking, if the claim was filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  The regulation implements section 1103 and provides as follows:  

(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  

(b) The provisions of paragraph (a) of this section do not prohibit service connection if:  (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  

(c) For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).  38 C.F.R. § 3.300 (2011). 

The appellant's claim for service connection for COPD caused by tobacco use or nicotine dependence was received in February 2008.  In light of the law and regulations, the Board finds that there is no legal basis for the benefits claimed on appeal, as Congress has now prohibited the award of service connection for injury or disease resulting from the use of tobacco products in service.  Further, the provisions of 38 C.F.R. § 3.300(a) implements § 1103 and states that, "[f]or claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service."  The regulation further defines tobacco products to include cigarettes.  38 C.F.R. § 3.300 (2011). 

The Board is bound by the laws enacted by Congress and there is no legal basis to award service connection for COPD based on tobacco use.  The Court has held that, in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In the present case, 38 U.S.C.A. § 1103, which is applicable to the claim, specifically prohibits the payment of benefits for a disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during the veteran's active service.  Therefore, there is a lack of entitlement under the law and the claim must be denied.  Id.

The provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) impose obligations on VA in terms of its duty to notify and assist claimants.  Inasmuch as the Board has found that the law, and not the evidence, is dispositive in this case, the Veterans Claims Assistance Act (VCAA) is not applicable and no further duty to notify or duty to assist is required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly, unlike the other claims which are remanded below, the appellant's conscientious objector status has no bearing on the resolution of this claim.


ORDER

Service connection for a respiratory disorder, claimed as COPD, is denied.


REMAND

In this case, the appellant was honorably discharged from ACDUTRA and returned to Army National Guard/Reserve status in April 1967.  The RO granted service connection for bilateral hearing loss and tinnitus, which were incurred during this period of ACDUTRA.  

He was ordered to active duty in April 1970, but was honorably discharged as a conscientious objector in July 1970.  No matter what the character of discharge, benefits are not be payable if a service member was discharged under one of the following conditions:  As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; by reason of a general courts-martial; by resignation of an officer for the good of the service; as a deserter; as an alien during hostilities; or by reason of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c). 

In a precedent opinion, dated December 20, 1993, the VA Office of the General Counsel interpreted 38 C.F.R. § 3.12(c) to mean that a claimant who was discharged under honorable conditions as a conscientious objector is not thereby barred from eligibility for veteran's benefits unless, in addition to being a conscientious objector, the claimant also refused to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authorities.  O.G.C. Prec. 11-93 (Dec. 20, 1993).  The Board is bound by this interpretation of the 38 C.F.R. § 3.12(c).  38 U.S.C.A. § 7104(c) (West 2002). 

In this case, the RO began to develop the issue as to whether the appellant's discharge as a conscientious objector was a bar to VA benefits based on his second period of active service, but did not make a final determination.  The service records reflect that he applied for discharge as a conscientious objector based on his religious faith, which appeared to be sincere in nature.  It was also noted, however, that he had not worn a uniform since reporting for duty and had not participated in any training or duties.  He took the position that he reported to active duty for the sole purposes of legally processing his application for discharge as a conscientious objector.

Before adjudicating the claims remaining on appeal, the preliminary issue of whether the appellant's discharge as a conscientious objector is a bar to VA benefits based on the second period of active service must be fully addressed.  Under these circumstances, the agency of original jurisdiction (AOJ) should adjudicate the matter in the first instance to avoid prejudice to him.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the question of whether the appellant's discharge from service as a conscientious objector is a bar to VA benefits based on the second period of active service.  Provide whatever due process notice is deemed appropriate.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


